Bullard, J.,

delivered the opinion of the court.
This case is perfectly clear against the drawer of the promissory note ; but we think the plaintiff has failed to prove the liability of the endorser. The notary certifies that “ notices of protest were served on the endorsers, &c., by letters to them delivered, personally ; one to William Jones, by Mr. F. T. Laizer, and one to Shepherd, by Mr. Edward Buisson,” &c. If the notary had certified the manner in which he had served the notices, it would have been good evidence under the statute; but he cannot certify what was done by others out of his presence.
The judgment is, therefore, affirmed, as to the defendant, Jonte, with costs, and (en per cent, damages; and reversed as to William Jones, and judgment is rendered in his favor, as in case of a non-suit, with costs, in both courts.